     Fred Norton (SBN 224725)                          Stephanie R. Tatar (SBN 237792)
 1
     Bree Hann (SBN 215695)                            Tatar Law Firm, APC
 2   Matthew W. Turetzky (SBN 280997)                  3500 West Olive Avenue, Suite 300
     The Norton Law Firm PC                            Burbank, CA 91505
 3   299 Third Street, Suite 106                       Tel.: (323) 744-1146
 4   Oakland, CA 94607                                 Fax: (888) 778-5695
     Tel.: (510) 906-4902                              stephanie@thetatarlawfirm.com
 5   bhann@nortonlaw.com
     mturetzky@nortonlaw.com                           Attorneys for Plaintiff
 6
                                                       Amber C. Cataldo
 7   John G. Papianou (admitted pro hac vice)
     Erin A. Novak (admitted pro hac vice)
 8   Montgomery McCracken Walker
 9     & Rhoads LLP
     1735 Market Street
10   Philadelphia, PA 19103
     Tel.: (215) 772-7258
11
     Fax: (215) 772-7620
12   jpapianou@mmwr.com
     enovak@mmwr.com
13

14   Attorneys for Defendant
     CHECKR, INC.
15

16                            UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
                                    (SAN FRANCISCO)
18
     AMBER C. CATALDO                                      Case No. 3:19-cv-03650-RS
19

20                              Plaintiff,                 STIPULATION OF DISMISSAL
           v.                                              AND [PROPOSED] ORDER
21

22   CHECKR, INC.                                          Judge: Hon. Richard Seeborg

23                              Defendant
24
           The parties to this action, acting through counsel, and pursuant to Federal Rule of
25
     Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement,
26

27
28
                                                   1
     STIPULATION OF DISMISSAL AND [PROPOSED] ORDER                               3:19-cv-03650-RS
 1   to dismiss all Plaintiff’s claims stated herein against Defendant, with each party to bear their
 2   own attorney’s fees and costs.
 3          IT IS SO STIPULATED
 4
     DATED: September 11, 2019
 5                                              /s/ Erin A. Novak
 6                                             John G. Papianou (admitted pro hac vice)
                                               Erin A. Novak (admitted pro hac vice)
 7                                             Montgomery McCracken Walker
                                                 & Rhoads LLP
 8
                                               1735 Market Street
 9                                             Philadelphia, PA 19103
                                               Tel.: (215) 772-7258
10                                             jpapianou@mmwr.com
11                                             enovak@mmwr.com

12                                             Fred Norton (SBN 224725)
                                               Bree Hann (SBN 215695)
13
                                               Matthew W. Turetzky (SBN 280997)
14                                             The Norton Law Firm PC
                                               299 Third Street, Suite 106
15                                             Oakland, CA 94607
16                                             Tel.: (510) 906-4902
                                               bhann@nortonlaw.com
17                                             mturetzky@nortonlaw.com
18
                                               Attorneys for Defendant
19                                             CHECKR, INC.

20   DATED: November 11, 2019                  /s/ Stephanie R. Tatar (with consent)
21
                                               Stephanie R. Tatar (SBN 237792)
22                                             Tatar Law Firm, APC
                                               3500 West Olive Avenue, Suite 300
23                                             Burbank, CA 91505
24                                             Tel.: (323) 744-1146
                                               Fax: (888) 778-5695
25                                             stephanie@thetatarlawfirm.com
26
                                               Attorneys for Plaintiff
27                                             Amber C. Cataldo

28
                                                    2
     STIPULATION OF DISMISSAL AND [PROPOSED] ORDER                               3:19-cv-03650-RS
 1          The Court having considered the stipulation of the parties, and good cause appearing
 2   therefor, orders as follows:
 3

 4      1. The action is dismissed with prejudice as against Defendant Checkr, Inc. pursuant to
 5          Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
 6      2. Each party shall bear their own attorneys’ fees and costs.
 7      3. The Court shall retain jurisdiction over this matter for sixty (60) days to enforce the
 8          terms of the Settlement.
 9

10

11                                             SO ORDERED
12

13

14   DATED: 11/12/19                           _____________________________
15                                             Richard Seeborg, U.S.D.J.
16

17

18

19

20

21

22

23

24

25

26

27
28
                                                    3
     STIPULATION OF DISMISSAL AND [PROPOSED] ORDER                               3:19-cv-03650-RS
